       Case: 3:17-cr-00538-JZ Doc #: 31 Filed: 10/02/18 1 of 3. PageID #: 166




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                   :       CASE NO. 3:17-CR-538
                                            :
              Plaintiff,                    :       JUDGE JACK ZOUHARY
                                            :
       -vs-                                 :
                                            :       MOTION TO CONTINUE
MARTHA BUENDIA-CHAVARRIA,                   :       SENTENCING HEARING
                                            :
              Defendant.                    :
                                            :

       Defendant Martha Buendia-Chavarria, through undersigned counsel, moves to continue the

sentencing hearing, currently scheduled for October 12, 2018 at 11:00 a.m. Last week, on

September 26, 2018, defense counsel received a CD of supplemental discovery from the

government. The CD contains 676 separate recordings of Martha Buendia-Chavarria’s phone calls

from the Lucas County jail. These calls are dated October 2017 through May 2018. It is unclear

why the government waited until the end of September – three months after her guilty plea and

two weeks before sentencing – to disclose this material. These calls contain hundreds of hours of

conversations, and defense counsel cannot listen to all of them before the sentencing hearing.

Furthermore, these calls are all in Spanish as Ms. Buendia-Chavarria does not speak English.

       Due to the number of calls, as well as the resources defense counsel would need to expend

to have the calls translated into English, defense counsel asked Assistant United States Attorney

Noah Hood about the substance of these calls. Specifically, defense counsel asked Mr. Hood if the

government had any summaries of these calls and whether the government intended on relying on

any of these phone calls at sentencing. On September 26, 2018, Mr. Hood responded the

government would be relying on several of these calls at sentencing, and would provide a
       Case: 3:17-cr-00538-JZ Doc #: 31 Filed: 10/02/18 2 of 3. PageID #: 167



transcribed translation of the calls they intended on relying on at sentencing. Despite repeated

additional requests by defense counsel over the last six days, Mr. Hood has not provided these

transcriptions and has not identified the specific calls the government intends to rely on. Defense

counsel has a duty to review these calls in advance of sentencing, and may need to address these

calls in the defense’s forthcoming sentencing memorandum, which is due this friday. Due to the

government’s untimely disclosure of this material, the volume of calls, the fact that they are in

Spanish, the fact that the government has indicated they intend on relying on these calls at the

sentencing hearing, and that the government has failed to provide transcriptions to defense counsel,

a continuance of the sentencing hearing is necessary. Therefore, defense counsel requests this

Court continue the sentencing hearing. Furthermore, the defense requests this Court order the

government to disclose all transcriptions within the government’s custody related to these calls,

not just transcriptions of the calls for which the government intends to rely on at the sentencing

hearing.

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928

                                              /s/ Jeffrey B. Lazarus
                                              JEFFREY B. LAZARUS
                                              Assistant Federal Public Defender
                                              Ohio Bar: 0079525
                                              1660 W. 2nd Street, Suite 750
                                              Cleveland, Ohio 44113
                                              Telephone: (216) 522-4856
                                              Facsimile: (216) 522-4321
                                              jeffrey_lazarus@fd.org

                                              Attorney for Martha Buendia-Chavarria
       Case: 3:17-cr-00538-JZ Doc #: 31 Filed: 10/02/18 3 of 3. PageID #: 168




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2018, a copy of the foregoing Motion was filed

electronically under seal. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. The undersigned will serve

the Assistant United States Attorney by email with an electronic copy of this memorandum.


                                              /s/ Jeffrey B. Lazarus
                                              JEFFREY B. LAZARUS (0079525)
                                              Assistant Federal Public Defender
